Citation Nr: 9920927	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968 and had periodic active duty for training in 
the Alabama National Guard from July 1989 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1998, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected an appeal of that decision.  A video 
conference hearing on this claim was held on May 24, 1999, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, in most situations, the veteran must meet 
his obligation of submitting evidence of a well-grounded 
claim before development of the record is warranted.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  To establish a well-grounded PTSD claim, 
the veteran must submit medical evidence of a current 
disability, lay evidence of an in service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  

The veteran has asserted several service related stressors 
occurring while he was stationed in Vietnam which are 
presumed credible for well-groundedness purposes.  
Additionally, a March 1998 VA psychiatric examination report 
provides a diagnosis of PTSD based on several of his noted 
stressors.  Given this evidence, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for PTSD.  Once a veteran has submitted a 
well-grounded claim, the VA has a duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107 (West 
1991).  Due to the complexity of PTSD cases, the Board finds 
that this claim needs to be remanded for more development 
regarding the veteran's alleged stressors and diagnosis.  

Initially, the Board notes that at his May 1999 hearing the 
veteran testified that he received monthly treatment from the 
VA medical facility or a VA affiliated medical facility in 
Gadsden, Alabama since November 1997.  It does not appear 
that these records are in the claims file, other than the 
November and December 1997 treatment notes.  Because they may 
be probative of the veteran's claim of entitlement to service 
connection for PTSD, the RO should attempt to obtain these 
records.  

The record also indicates that the veteran may be receiving 
disability benefits from the Social Security Administration 
(SSA), but does not indicate whether his award is due to his 
heart disability, his PTSD, or both.  The RO should contact 
the veteran and have him clarify whether he is actually 
receiving SSA benefits, and if so, whether the benefits are 
due in whole or in part to his PTSD.  In the event that he is 
receiving benefits due to his PTSD, the RO should attempt to 
obtain the SSA records and incorporate them into the claims 
file. 

Further review of the record indicates that the veteran was 
given a VA psychiatric examination in March 1998; however, 
the examiner did not have the claims file for review prior to 
the examination.  Given that the examiner did not have the 
opportunity to review the entire claims file, and the veteran 
has added additional stressors not mentioned in the initial 
examination report, the Board finds that the RO should 
schedule the veteran for another psychiatric examination.  
The examiner must review the claims file prior to the 
examination.  In the event that the examiner concludes that 
the veteran has a psychiatric disorder other than PTSD, the 
examiner should specifically address whether the psychiatric 
disorder in question is related to the veteran's period of 
active service.  Specific mention should be made in the 
examination report of the private treatment notation of Dr. 
Christopher in February 1985 indicating that the veteran has 
suffered from anxiety since his discharge from service in 
Vietnam.

Finally, the RO should attempt to verify the veteran's 
alleged stressors.  First, the RO should obtain the veteran's 
service personnel records from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, or the appropriate 
entity.  The veteran's unit designation and dates of service 
overseas should be included in his service personnel records.  
The RO should also contact the veteran and request that he 
provide additional information relating to his stressors, 
such as his unit(s), any specific locations and dates he can 
recall, and any additional names, for instance, at his 
hearing, the veteran testified that he thought that soldiers 
by the name of Brown and Taggert may have been among those 
who died while he was overseas.  He should also be informed 
that he may submit lay statements to corroborate his 
stressors from persons who either witnessed the stressful 
events or persons to whom he related the events at the time 
they occurred and not years later.  

Once these tasks have been completed, and regardless of 
whether a response is received from the veteran, the RO 
should forward the veteran's service personnel records, his 
March 1998 stressor statement, the names Brown and Taggert as 
possible unit casualties, and any additional information 
provided by the veteran, to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) for any 
verification possible.  The Board notes that civilian deaths, 
and events without specific dates, names, and locations are 
extremely difficult to verify; however, any verification 
possible would assist in the veteran's claim.  Additionally, 
upon remand the veteran should be given the opportunity to 
add any recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court of Appeals for 
Veterans Claims.  For that reason, to ensure due process, and 
to ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he provide corroborating 
evidence of his asserted in service 
stressors such as his unit designation, 
approximate dates and locations of 
events, and any names of participants.  
He should be advised that this 
corroboration, if in the form of lay 
statements, must be from person(s) who 
witnessed the event or to whom he related 
the event at the time it occurred and not 
years later.  To the extent that he needs 
assistance in locating these individuals, 
the RO should provide what assistance is 
possible.  

2.  The RO should also request that the 
veteran clarify whether he is in receipt 
of SSA benefits, and if so, whether or 
not these benefits are due in whole or in 
part to his psychiatric disorder.  The RO 
should also notify the veteran that if he 
has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence which may not currently be in 
the claims file.

3.  The RO should also attempt to secure 
copies of all VA outpatient, 
hospitalization, and mental health 
treatment records pertaining to the 
veteran from the Gadsden, Alabama VA 
medical facility from December 1997, the 
date of the last such request by the VA.

4.  In the event that the veteran 
indicates that he is in receipt of SSA 
benefits due in whole or in part to his 
psychiatric disorder, the RO should 
obtain all records compiled in 
conjunction with the Social Security 
Administration's award of disability 
benefits to the veteran, to include, but 
not limited to, the award decision and 
all medical records considered pursuant 
thereto directly from that organization.  
These records should then be associated 
with the veteran's claims folder. 

5.  The RO should contact the NPRC in St. 
Louis, Missouri, and request that they 
provide copies of the veteran's service 
personnel records for his period of 
service from October 1966 to September 
1968.  These records should be associated 
with the claims file upon receipt.

6.  Upon completion of the above, and 
regardless of whether a response is 
received by the veteran, the RO should 
send the USASCRUR copies of all of the 
veteran's service personnel records with 
his unit designation while in Vietnam 
highlighted.  Along with the veteran's 
unit, the RO should provide the USASCRUR 
with his military identification number, 
name, social security number, and dates 
of overseas service, all available from 
his service personnel records.  In 
addition, a copy of the veteran's March 
1998 stressor letter and any additional 
information he may have provided since 
this remand, should be forwarded to 
USASCRUR.  The RO should request that 
USASCRUR make an effort to corroborate 
the veteran's stressors to the best of 
their ability.  Specifically, the RO 
should request that they provide 
information as to the activities of the 
veteran's unit during his period of 
service in Vietnam, including any reports 
of unit or enemy casualties, firefights, 
sniper attacks, or mortar attacks.  
Additionally, the USASCRUR should be 
asked to provide information on whether 
soldiers with the last names of Brown and 
Taggert were in the veteran's unit and 
were injured or killed overseas.  Any 
additional information requested by 
USASCRUR should be provided along with 
the specific requests for corroboration.  
Further, any information provided by the 
veteran in response to the RO's request 
for additional specificity and any lay 
verification should be incorporated into 
the request for verification from the 
USASCRUR.

7.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a psychiatric 
examination.  The claims file with the 
newly obtained evidence, must be 
forwarded to the examiner and reviewed 
prior to the examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
If the veteran is diagnosed with PTSD, 
the examiner should be requested to 
explain the sufficiency of each specific 
stressor relied upon for the diagnosis, 
the symptomatology relied upon for the 
diagnosis, the basis for the conclusion 
that the veteran's symptomatology was 
adequate to support a diagnosis of PTSD, 
and whether there is a causal nexus 
between the veteran's specific claimed in 
service stressor(s) and his current 
symptomatology.  In the event that the 
veteran is diagnosed with a psychiatric 
disorder other than PTSD, the examiner 
should render an opinion as to whether 
the identified disorder is related to his 
period of active service, with specific 
discussion of the February 1985 private 
treatment notation indicating that the 
veteran has suffered from anxiety since 
his discharge from service.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



